Exhibti 23.1 Consent of Independent Registered Public Accounting Firm Handy & Harman Ltd. White Plains, New York We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our reports dated February 27, 2015, relating to the consolidated financial statements, the effectiveness of Handy & Harman Ltd.’s internal control over financial reporting, of Handy & Harman Ltd. appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO USA, LLP New York, New York September 30, 2015
